DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment and request for continued examination filed 03/03/2022.  Claims 1-8 are currently pending in this application.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest related prior art to the Applicant’s claimed invention is LHVIK et al. (WO 2017/064202 A1).  LHVIK discloses a method for delivering deliveries utilizing an autonomous robot 30, a server 10, and a delivery terminal 40 operated by a user, e.g. recipient 60.  LHVIK teaches allowing the user to set the delivery time and location (see LHVIK, Page 7, Lines 34-35) and loading the robot 30 either manually or automatically (see LHVIK, Page 17, Lines 35-36).  LHVIK, however, does not teach the ability for the system to determine whether or not there is a vehicle that is loading the delivery, and if it is determined that there is not a vehicle that is loading the delivery, presenting to the user a non-establishment of application reception to request that the user re-input or cancel an order.  Additionally, LHVIK does not specifically teach determining that the arrival time of the delivery is not designated by the user, and presenting to the user with establishment of application reception to designate the arrival time.  Lastly, LHVIK does not specifically teach determining that the vehicle cannot arrive at the destination by the arrival time, and presenting to the user the same non-establishment of application .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/               Primary Examiner, Art Unit 2683